849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry RICHTER, Jr., Plaintiff-Appellant,v.Jeff MATHEWS, Defendant-Appellee.
No. 88-3156.
United States Court of Appeals, Sixth Circuit.
June 20, 1988.

Before MILBURN, RALPH B. GUY Jr., and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He now moves for the appointment of counsel.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the opinion and order of the district court, the motion for appointment of counsel is hereby denied and the final judgment entered January 21, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.